DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/488,286 filed on 08/23/2019. Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no PCT/CA2018/000035, filed on 02/22/2018 (along with two provisional applications no 62/462,523 and 62/489,764, filed on 02/23/2017 and 04/25/2017, respectively)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the claim 5, the term "generally tangential" in claim 5 is a relative term which renders the claim indefinite.  The term tangential is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimes et al.(US 9127,724 B2)(hereinafter “Kimes”)
Regarding claim 1, Kimes discloses (fig. 1) a one-way clutch assembly comprising: 

an electromagnetic actuator (e.g. 15) module mounted to the first clutch component and having an energize able coil assembly (e.g. 33’, fig. 12-15) having a moveable actuator member (e.g. 35’) and a locking member (e.g. 26’) operably connected to the actuator member; wherein
the actuator member moves from a first position to a second position in response to energization of the coil assembly for causing concurrent movement of the locking member from a released position (e.g. fig. 13) disengaged from the ratchet teeth to a locked position (e.g. fig. 12) engaged with the locking teeth; wherein 
the locking member includes a pivot post segment (e.g. 34, fig. 10-11) pivotably connected to the first clutch component, 
a first leg (e.g. 36) extending from the pivot post segment for engaging the ratchet teeth, and 
a second leg (e.g. 51) extending from the pivot post segment at an angle relative to the first leg (see fig. 10); wherein 
the actuator member engages the second leg of the locking member (e.g. 55’, 53’) and is linearly moveable for causing the pivoting movement of the locking member between the released position and the locked position.
Regarding claim 2, Kimes teaches the one-way clutch assembly as set forth in claim 1 wherein a biasing member (e.g. 41) biases the locking member toward the released position.
Regarding claim 3, Kimes teaches the one-way clutch assembly as set forth in claim 2 wherein the biasing member is positioned about the actuator member and biases the actuator member into the first position to bias the locking member toward the released position (see fig. 13). 
Regarding claim 4, Kimes teaches the one-way clutch assembly as set forth in claim 1 wherein the actuator member is pivotably connected to the second leg (e.g. 55’). 
Regarding claim 6, Kimes teaches the one-way clutch assembly as set forth in claim 1 wherein the first leg extends generally perpendicularly to the second leg (see fig. 10).
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird et al. (US 2017/0204917 A1)(hereinafter “Bird”).
Regarding claim 13, Bird teaches a one-way clutch assembly (e.g. 10, fig. 1) comprising: 
a clutch module (e.g. 20) having 
a first clutch component (e.g. 12) and a second clutch component (e.g. 20) arranged for rotation relative to the first clutch component and having ratchet teeth (e.g. 22); and 
an electromagnetic actuator module (e.g. 26) mounted to the first clutch component and having an energize able coil assembly having a moveable pole piece (e.g. 28) and a locking member (e.g. 16) operably connected to the actuator member (see fig 2-3); 
wherein the pole piece is moveable linearly from a first position to a second position in response to energization of the coil assembly for causing concurrent movement of the locking member from a released position disengaged from the ratchet teeth to a locked position engaged with the locking teeth (see para 26 and 27); wherein

a spring (e.g. 24) extends between the first clutch component and the pivot post segment of the locking member and biases the locking member in the released position (see para 27); wherein 
the pole piece is aligned with the end section of the locking member for providing the pivoting movement of the locking member in response to activation of the pole piece (see para 26); wherein a stationary pole piece (e.g. body of solenoid 26) is positioned in radial alignment with the moveable pole piece.
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cioc et al. (US 2018/0094677 A1)(hereinafter “Cioc”).
Regarding claim 14, Cioc teaches a one-way clutch assembly (fig. 1) comprising: 
a clutch module (e.g. 20) having 
a first clutch component (e.g. 22) and a second clutch component (e.g. 36) arranged for rotation relative to the first clutch component and having ratchet teeth (e.g. 44); and 
an electromagnetic actuator (e.g. 152, fig. 4) module mounted to the first clutch component and having an energize able coil assembly (e.g. 58) having a moveable actuator member  (e.g. 60) and a locking member (e.g. 48) operably connected to the actuator member; wherein the actuator member moves from a first position to a second position in response to 
the locking member includes a pivot post segment pivotably connected to the first clutch component, and a strut segment extending from the pivot post segment for engaging the ratchet teeth when the locking member is in the locked position; wherein the electromagnetic actuator is threadedly coupled (e.g. 78, 80) with the outer race.
Regarding claim 15, Cioc teaches a one-way clutch for use in a power transmission device as set forth in claim 14 wherein the first clutch element defines an actuator opening (e.g. 174) being threaded (e.g. para 56), and wherein the electromagnetic actuator has a threaded section (e.g. 80), and wherein the threaded section of the electromagnetic actuator is threadedly connected to the actuator opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimes et al.(US 9127,724 B2)(hereinafter “Kimes”) in view of Park et al. (US 5,638,929)(hereinafter “Park”).
Regarding claim 5, Kimes teaches all the elements of the inventions as described in the rejection of claim 1, except the actuator member is moveable in a direction being generally tangential to the outer circumference of the first clutch member.
Park teaches controllable one-way clutch for a vehicle wherein a cylindrical actuator (e.g. 31, fig. 2) is moveable in a direction being generally tangential to the out circumference of the clutch member (e.g. 30) so that one-way clutch can be simple in structure, durable in use and easy to control. (see col 2, line 6-9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimes by substituting the actuation direction as taught by Park so that the clutch would be simple in structure, durable in use and easy to control.
As modified, the one way clutch assembly would have the actuator member that is moveable in a direction being generally tangential to the outer circumference of the first clutch member.
Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2016/0160941 A1)(hereinafter “Green”) in view of Eckroth et al. (US 5,844,457)(hereinafter “Eckroth”).
Regarding claim 7, Green teaches a one-way clutch assembly comprising: 

an electromagnetic actuator module (e.g. 900, fig. 32) mounted to the first clutch component and having an energize able coil assembly (e.g. 902, fig. 32) having a moveable pole piece (e.g. 912), and a locking member (e.g. 508) operably connected to the actuator member (e.g. 904); 
wherein the locking member is pivotably connected to the first clutch member and pivotable between a released position disengaged from the ratchet teeth and a locked position engaged with the locking teeth;  30WO 2018/152617PCT/CA2018/000035 
an armature (e.g. 920, fig. 32) pivotably connected to the first clutch component and coupling the locking member to the moveable pole piece, wherein pivoting movement of the armature causes the pivoting movement of the locking member; and 
the armature including a plate segment having at least one side edge (e.g. see the annotated fig. A); 
wherein the pole piece moves from a first position to a second position in response to energization of the coil assembly for causing concurrent movement of the armature and concurrent movement of the locking member from a released position disengaged from the ratchet teeth to a locked position engaged with the locking teeth.  (see para 78)

    PNG
    media_image1.png
    566
    636
    media_image1.png
    Greyscale

Figure A: Annotated figure 32 of Green
Green teaches all the elements of the invention as described in claim 7. However, Green fails to teach defining a joint aperture extending into the plate segment from the side edge, wherein the joint aperture receives the moveable pole piece to connect the moveable pole piece to the armature.
Eckroth discloses a movable armature (e.g. 12, fig. 4) wherein an open slot (e.g. 30b, fig. 4) is inserted on the ratable attached link (e.g. 30) so that the slot can fully surround the pin and connect the carrier to rotate the link.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Green by adding a joint aperture as taught by 
As modified, the one way clutch assembly would have a joint aperture extending into the plate segment from the side edge, wherein the joint aperture receives the moveable pole piece to connect the moveable pole piece to the armature.
Regarding claim 8, Green teaches the one-way clutch assembly as set forth in claim 7 wherein the armature further includes a front edge and a rear edge, and a pair of the side edges, wherein a strut actuator segment (e.g. 516, fig. 32) extends from the front edge for engaging the locking member, and wherein a pivot segment (e.g. 520, fig. 32) is defined at the rear edge, and wherein the armature is pivotably connected to the first clutch component at the pivot segment.  (see the annotated fig. A)
Regarding claim 11, Green teaches the one-way clutch assembly as set forth in claim 7 wherein a stationary pole piece (e.g. 908, fig. 32) is positioned in alignment with, and below the moveable pole piece.  
Regarding claim 12, Green teaches the one-way clutch assembly as set forth in claim 11 wherein the moveable pole piece extends between a first end presenting the lug (e.g. 916, fig. 32) and a second end (e.g. 922, fig. 32), and wherein a generally cone-shaped indentation is defined at the second end, wherein the stationary pole piece terminates at a generally cone shaped male portion, and wherein an air gap is defined between the indentation of the moveable pole piece and the stationary pole piece.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2016/0160941 A1)(hereinafter “Green”) in view of  Eckroth et al. (US 5,844,457)(hereinafter “Eckroth”) as set forth in the rejection of claim 7, and further in view of DeLuca (US341,351)(hereinafter “DeLuca”).
Regarding claim 9 and 10, Green teaches all the elements of the invention as modified in the claim 7, except the moveable pole piece terminates at a lug being generally bulbous and received by the beveled joint aperture.  
DeLuca teaches a pintle valve (fig. 2) wherein the stem (e.g. 34) of the pintle valve (e.g. 30) terminates at a tip (e.g. 48) being generally bulbous and received by the beveled joint aperture (e.g. 47) so that it can pass through the hole and can engage and seat on the beveled smaller portion. (see col. 2, line 52-56)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Green by adding a bulbous tip and beveled joint aperture as taught by DeLuca so that the a lug can engage and seat  on the beveled smaller portion.
As modified, the one way clutch assembly would have the movable pole with bulbous lug and beveled joint aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655